PER CURIAM.
The former wife Frances M. Mullins appeals a final judgment of marriage dissolution and contends that (1) the trial court erred in not awarding her the former husband John Mullins’ entire interest in the marital home as lump sum alimony; (2) the trial court erred in its award of equitable distribution; and (3) the trial court erred in awarding her an inadequate monthly amount of permanent, periodic alimony.
We reject these points and affirm because to do otherwise would be to substitute our judgment for that of the trial court on questions of fact and matters of discretion. There was a reasonable basis in this record for the trial court’s decision on each of the points complained of, and we remain unconvinced that no reasonable trier of fact could have reached the decision that the trial court did here. Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983); Conner v. Conner, 439 So.2d 887 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Green v. Green, 442 So.2d 354 (Fla.1st DCA 1983).
Affirmed.